Title: To Thomas Jefferson from Gideon Fitz, 31 March 1803
From: Fitz, Gideon
To: Jefferson, Thomas


          
            Sir
                     
            March 31 1803
          
          I hope you will not think it strange that I have taken this way of communicating to you my situation, idieas & wishes at this time; when you come to know and consider the true cause why I have taken such measures or method it has been a thing impres’d on my mind for some considerable time and I still found it to increase. nature has bless’d me with so small a share of eloqunce or gift of speech that I always find it a hard task to communicate my idieas—notwithstanding they are so very few & so imperfect I always find myself much embarras’t and at a great loss for words to express what I realley wish and with but little less difficulty I have prevaild on myself to undertake this method since I do not recollect a single instance of writing any letter that I did not regret after it was gone that I could not get it back to make some alteration or amendment but considering and being fully confident of your wisdom & unparralled goodness, I with but little hesitation have made the attempt—
          First I must inform you of the many great difficulties I have in view and do not know by any means how to avoid therefore I find it hard to determin what is best to do I consider my constitution is but very weak & slender I have been sicly at times ever since my remembrance tho’ I have been much more stout and healthy for this two or three years past I travelled out to Georgia and back in the fall of 1800 it did not seem to agree with me very well then tho it might now perhaps. Another great obstacle is that I do not know how I am to get provided to go I must undoubtedly depend upon my Father for assistance which I am apprehensive he will be backward to give I belive he is hardly willing that I should leave him so fare I have spent so much of my time & money in trying to improve myself in education since I have been to myself that I am now neither provided with horse or money to travel with improveing my mind by education and learning is one of the most delightfull sweet and agreeable idieas that has yet ever presented itself to my mind I have sometimes felt willing almost to risk even my life and fortune in the persuit yet it seems that a person ought and must in his youthfull days provide a subsistance and accommodations for old age which the length of his days does not admit of the loss of much time my condition and situation in life is continually bending my mind one way; and my strong inclinations and desires another thus am I continually tost to and fro between the waves of pleasure and pain   I had also formed a design of providing so soon as I should be able some of the best books I could procure for the use and benefit of the younger children of both my relations and acquaintance that they may not labour under the same disadvantages that I have I believe some of them are great natural geniuses and if they had a chance of improvement might perhaps some day or other become usefull sitizens to society I find it is natural to the human mind in its early stage to take to itself some way or other to pass away life and the first impressions that are formed in the mind are always the most lasting and if in the way of vice hard to get shet of   I think the sudy of learning to be the most effectual means to prevent this evil it seemes to me to be a plesant thing in all conditions of life and necessary to almost all persons whatsoever to the Carpenter it is necessary to be acquainted some what with the nature of Geometry and drawing in Architecture to the merchant it is necessary for Book keeping casting up his accompts and setling his affairs and even to the farmer and planter it is a pleasant thing to read good Geography’s understand the maps know the situation of all the inhabitable parts of the globe and when they hear a place mentioned can refer to such Book as will give them a full satisfaction of all they could wish.   Time will not admit me to go any farther at this time tho I have not mentioned a tenth part of what I could wish but from this hint I hope you will consider my case and tell me what you think is best for me to do I pray you not to think hard of my troubling you so much I do not know what to do for the best I am willing to leave it to your judgement and honour and whatever you think is best I will do I shall forever remember your Great kindness and good will for giving me the opportunity of comeing here and the chance of reading and improveing miself from your Books besides the trouble you have taken in shewing and explaining matters to me which I did not know of before all I can do is to declare to you that my intentions are good sincere and lasting And I am with most profound respect your friend and servant
          
            Gideon Fitz
          
        